PER CURIAM.
Ronnie Lee Spencer appeals from the sentence imposed by the trial court upon the appellant’s guilty plea to three counts of burglary and involuntary sexual battery. The appellant contends that the trial court erred in failing to give the appellant credit for time served in the state mental hospital where the appellant had been committed as a mentally disordered sex offender. We agree with the appellant and remand this case with instructions that the trial court award the appellant credit time for time spent in the treatment program. Kirouac v. State, 371 So.2d 201 (Fla. 2d DCA 1979).
GRIMES, C. J., and HOBSON and SCHEB, JJ., concur.